DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 2/24/2021 has been entered.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a computing module and a determining module in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Militano et al. (US 2014/0329520).
With regard claim 10, Militano et al. discloses a non-transitory, computer-readable storage medium (para.41 and 43, where the base station 12 may be 
determine that the current type of signal propagation between a positioning base station (Fig.1 element base station 12-1) and a positioning tag (Fig.1 element wireless device 16-1) is a first signal propagation type (Fig.2B step 122 and para.36-37, where if the predetermined cross-correlation threshold is less than the correlation obtained in step 120, the base station 12-1 determines that a LOS path does not exists between the base station 12-1 and the wireless device 16-1 (Fig.2B steps 122 and 126).), which is the type of signal propagation between the positioning base station and the positioning tag (para.37, where the type of signal propagation is considered as the NON-LOS that between the base station 12-1 and the wireless device 16-1) when a reference pulse response was received (Fig.2A step 100 and para.24, where the base station 12-1 first obtains (receives) a Ricean factor (K) for a wireless communications channel between the base station 12-1 and the wireless device 16-1), if a similarity value is greater than or equal to a designated threshold (Fig.2B step120 and para.35-37, where the similarity value is considered as the correlation value obtained in step 120 and the designated threshold is considered as the cross-correlation(XCOR) threshold); and 
determine that the current type of signal propagation between a positioning base station (Fig.1 element base station 12-1) and a positioning tag .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Rivaz et al. (US 2005/0041725) in view of Militano et al. (US 2014/0329520).
With regard claim 1, De Rivaz et al. discloses a method for detecting a signal (Fig.3), the method comprising:
calculating a similarity value (Fig.4 elements scal(k)/vect(k) and para.99, where scal(k)/vect(k) are considered as the similarity value that calculated by comparison circuit 9) of a currently received pulse response (Fig.4 elements R(t), X(k), Y(k) and para.31, 38, 97 and 101, where the received signal is R(t)) and a reference pulse response (Fig.4 element 8 outputs, Xr(0) … Xr(n), Yr(0)…Yr(n) and para.98, where the function of the pulse response estimating circuit 8 is to build a reference signal ref(k)) when a certain positioning base station of a UWB positioning system currently receives a pulse response from a certain positioning tag (Fig.3/Fig.4 and para.88 and 94, where Fig.3/Fig.4 is a receiver in an ultra wide band transmission system to receive a input signal R(t)), 
the similarity value indicating the degree of similarity between the currently received pulse response and the reference pulse response (para.99-100, where the function of the comparison circuit 9 is to compare the discrete image of the current received signal d(k) with the reference signal ref(k) to extract time position and/or amplitude and/or phase information corresponding to the received pulses from this signal. One way of making this comparison is to use filter banks 
wherein the reference pulse response is a pulse response previously received by the positioning base station (Fig.4 element 8 and para.98, where the function of the pulse response estimating circuit 8 is to build a reference signal ref(k) from the discrete flow d(k). For example, one way of making this estimate may be to take a coherent average on physical frames of the received signal.) from the positioning tag (Fig.4 element R(t), where the signal R(t) was transmitted by a UWB transmitter).
De Rivaz et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching determining the current type of signal propagation between the positioning base station and the positioning tag on the basis of the similarity value.
	However, Militano et al. teaches determining the current type of signal propagation between the positioning base station and the positioning tag on the basis of the similarity value (Fig.2B steps 122 and 124 and para.36-38, where if the predetermined cross-correlation threshold is greater than or equal to the correlation obtained in step 120, the base station 12-1 determines that a LOS path exists between the base station 12-1 and the wireless device 16-1 (step 124)) in order to provide with substantially improved accuracy (para.7). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include determining the current type of signal propagation between the positioning base station and the positioning tag 
With regard claim 3, the modified circuit of De Rivaz et al. and Militano et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the similarity value is calculated while regarding the currently received pulse response and the reference pulse response as probability density functions.
However, Militano et al. teaches wherein the similarity value is calculated while regarding the currently received pulse response and the reference pulse response as probability density functions (para.33, where the probability density function is a closest Rayleigh Probability Density Function (PDF)) in order to select a Rayleigh PDFs having different maximum likelihood values (para.33). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the wherein the similarity value is calculated while regarding the currently received pulse response and the reference pulse response as probability density functions as taught by Militano et al. into De Rivaz so as select a Rayleigh PDFs having different maximum likelihood values.
With regard claim 4, the modified circuit of De Rivaz et al. and Militano et al. further teaches 
determine that the current type of signal propagation between a positioning base station (Fig.1 element base station 12-1) and a positioning tag 
determine that the current type of signal propagation between a positioning base station (Fig.1 element base station 12-1) and a positioning tag (Fig.1 element wireless device 16-1) is a second signal propagation type (Fig.2B step 122 and para.36-37, where if the predetermined cross-correlation threshold is greater than or equal to the correlation obtained in step 120, the base station 12-1 determines that a LOS path exists between the base station 12-1 and the wireless device 16-1), which is another signal propagation type different from the type of signal propagation between the positioning base station and the 
With regard claim 5, which is an apparatus claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 7, which is an apparatus claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 8, which is an apparatus claim related to claim 4, all limitation is contained in claim 4. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 9, which is a computing device claim related to claim 1, De Rivaz et al. further teaches a processor (para.41 and 43, where the processing subsystem 36 may comprise, for example, one or several general-purpose or special-purpose microprocessors) and a memory (para.41 and 43, where the processing subsystem 36 executing software or other instructions stored on a 
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633